PER CURIAM.
Joseph A. Peel, Jr., Esq., an attorney at law duly admitted to practice in the State of Florida, has filed in this Court his application to withdraw and separate from the practice of law and to withdraw from the Florida Bar without leave for reinstatement. -It is asserted in the petition by the applicant that the application is filed with the consent and approval of the Board of Governors of the Florida Bar; the petition further asserts that there are no proceedings of a disciplinary nature pending against him hut that approximately one year ago the Grievance Committee of the Fifteenth Judicial Circuit conducted hearings concerning the applicant and that he believes that shortly he will be afforded the. opportunity of offering testimony in connection with further proceedings in said matter but that he does not wish to avail himself of the opportunity to do so. Moreover, it is asserted that it is the belief of the applicant that if he fails to avail himself of the opportunity to offer testimony at such hearing, formal charges will be filed against him.
The applicant further reports to this Court that he is not engaged in the practice of law directly or indirectly and has not been so engaged for more than a year and has no intention or *desire to return to the practice of law and that he has not paid his 1959 dues to the Florida Bar. Moreover, he asserts that he has no outstanding obligations or unfinished business as an attorney at law and alleges that the granting of the application to withdraw will not adversely affect the public interest nor affect the purity of the courts nor hinder the administration of justice.
To such petition the Florida Bar has filed a reply consenting to the filing of said petition and recommending to this Court that the petition be granted.
Upon consideration of the application and the response thereto by the Florida Bar, and in accordance with the opinion and judgment in Application of Harper, Fla., 84 So.2d 700, 54 A.L.R.2d 1272, it is
Ordered that the name of Joseph A. Peel, Jr., be stricken from the rolls of the Florida Bar and the privilege heretofore enjoyed by him of practicing law in the State of Florida is hereby terminated and withdrawn, without leave for reinstatement.
TERRELL, C. J., and THOMAS, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.